                                               UNITED STATES BANKRUPTCY COURT
                                             FOR THE EASTERN DISTRICT OF MICHIGAN
                                                  SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:

          KELI A. ALO,                                                                             CASE NO.:           19-53984
                                                                                                   CHAPTER:            13
                                                                                                   HON.:               TUCKER
                Debtor(s)
____________________________________________/
                                                      ORDER CONFIRMING PLAN

          The Chapter 13 plan was duly served on all parties in interest. A hearing on confirmation of the plan was held after due notice to
parties in interest. Objections, if any, have been resolved. The Court hereby finds that each of the requirements for confirmation of a
Chapter 13 plan pursuant to 11 U.S.C. §1325(a) are met.
          Therefore, IT IS HEREBY ORDERED that the Debtor(s) Chapter 13 plan, as last amended, if at all, is confirmed.
          IT IS FURTHER ORDERED that the claim of Law Offices of Joshua B. Sanfield, P.L.L.C., attorney for the Debtor(s), for the
allowance of compensation and reimbursement of expenses is allowed in the total amount of $3,500.00 in fees and $0.00 in expenses and that
the portion of such claim which has not already been paid, to-wit: $2,810.00 shall be paid by the Trustee as an administrative expense of this
case.
           IT IS FURTHER ORDERED that the Debtor(s) shall maintain all policies of insurance on all property of the Debtor(s) and this
estate as required by law and contract.

          IT IS FURTHER ORDERED as follows:

[X]       The alimony paid to Kathy Strand Alo shall be treated as a Class 7.1 claim to be paid directly in the amount of $750.00 per month.
[X]       Creditors rights to object to the Plan are preserved for 28 days from service of this Order.

APPROVED:

                                                                                   /s/ Joshua B. Sanfield
 /s/ Tammy L. Terry                                                                Joshua B. Sanfield P66184
Tammy L. Terry P46254                                                              Counsel for Debtor(s)
Chapter 13 Standing Trustee                                                        Law Offices of Joshua B. Sanfield, P.L.L.C.
535 Griswold, Ste. 2100                                                            28850 Mound Rd.
Detroit, MI 48226                                                                  Warren, MI 48092
(313) 967-9857                                                                     586-573-9000
mieb_ecfadmin@det13.net                                                            jsanfield@sanfieldlaw.com




Signed on December 21, 2019




          19-53984-tjt          Doc 24        Filed 12/21/19           Entered 12/23/19 07:25:21                  Page 1 of 1
